
	

113 HR 5829 IH: To amend the Internal Revenue Code of 1986 to provide an exception for certain public-private research arrangements from the business use test for purposes of determining private activity bonds.
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5829
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Lipinski introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an exception for certain public-private
			 research arrangements from the business use test for purposes of
			 determining private activity bonds.
	
	
		1.Exception to business use test for certain public-private research arrangements
			(a)In generalSection 141(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
				
					(10)Exception for certain research arrangements
						(A)In generalParagraph (1) shall not apply to an issue if the proceeds of such issue are to be used under an
			 arrangement relating to basic research at a facility—
							(i)owned by a governmental unit or a 501(c)(3) organization, and
							(ii)the governmental unit or a 501(c)(3) organization enters into a bona fide, arm’s-length contractual
			 arrangement with a person other than a governmental unit or a 501(c)(3)
			 organization regarding the terms for sharing the economic benefits of any
			 products resulting from basic research, including arrangements in which
			 those economic terms (such as exclusive or non-exclusive licenses of
			 intellectual property and licensing fees or royalty rates) are determined
			 in advance at the time the parties enter into the contractual arrangement.
							(B)Basic researchFor purposes of subparagraph (A), the term basic research means any original investigation for the advancement of scientific knowledge not having a specific
			 commercial objective.
						.
			(b)Effective dateThe amendment made by subsection (a) shall apply to research agreements entered into after the date
			 of the enactment of this Act.
			
